UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA

JAN 30 2012
RANDALL CASSEDY» > c‘§'§ll‘§ §’.;Fiill'%‘?§§¢§§?'é'f,'»`f.‘.’-§‘i',l’a
Plaintiff, §
v. § Civil Action No. ll-2272 (UNA)
UNITED STATES OF AMERICA, et al., §
Defendants. §
MEMORANDUM OPINION

The Court provisionally permitted the above-captioned action to be filed on December

2l, 201 l. At that time, the Court directed plaintiff to submit a certified copy of his prison trust
fund account statement (or institutional equivalent) for the six-month period immediately
preceding the filing of the complaint, obtained from the appropriate official of each prison at
which plaintiff is or was confined, as required by the Prison Litigation Reform Act. See 28
U.S.C. § l9l5. Plaintiff since has filed three motions, and has yet to produce the required trust

fund account statement. The Court will deny the plaintiff s motions and dismiss this action

i